The Supreme Court’s designation of the defendant as a level three sex offender was supported by clear and convincing evidence (see Correction Law art 6-C; People v Dong V. Dao, 9 AD3d 401, 401-402 [2004]; People v Smith, 5 AD3d 752 [2004]; People v Moore, 1 AD3d 421 [2003]). The Supreme Court providently exercised its discretion in denying the request for a downward departure from the defendant’s presumptive risk level since the defendant did not assert a “mitigating factor of a kind, or to a degree, that is otherwise not adequately taken into account by the guidelines” (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 4 [2006]; see People v Foy, 49 AD3d 835 [2008]; People v Walker, 47 AD3d 692, 694 [2008]; People v Williams, 19 AD3d 388 [2005]; People v Guaman, 8 AD3d 545 [2004]). Fisher, J.E, Florio, Garni and Chambers, JJ., concur.